Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 1 of 7 PageID 67




                      Exhibit A
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 2 of 7 PageID 68
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 3 of 7 PageID 69
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 4 of 7 PageID 70
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 5 of 7 PageID 71
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 6 of 7 PageID 72
Case 8:18-cv-02143-MSS-CPT Document 17-1 Filed 11/08/18 Page 7 of 7 PageID 73
